Citation Nr: 0505248	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  94-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active military service from December 1974 to 
November 1977 and from January 1982 to July 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied service connection for back and knee 
disorders, and granted service connection for glaucoma, 
assigning a 10 percent evaluation for that disability.

The issues of entitlement to service connection for a back 
disorder and a higher initial rating for glaucoma are 
addressed in the below decision, and the issue of entitlement 
to service connection for a bilateral knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran has a current back disorder.

3.  The veteran's corrected visual acuity is 20/20 
bilaterally and he has full visual fields.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for a schedular evaluation in excess of 10 
percent for glaucoma have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6013 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the veteran's claim for service 
connection was received in August 1992, many years prior to 
the enactment of VCAA.  

In an August 1996 letter the RO advised the veteran that 
additional information was necessary to secure his service 
medical records.  The veteran was also instructed to identify 
private treatment providers.  The RO requested additional 
information from the veteran in October 1997 and September 
1998.

In April 2002 the veteran was advised of his rights in the VA 
claims process under the new law.  He was instructed to 
identify or furnish pertinent evidence, to include any 
service medical records in his possession.  Letters in 
September 2002 and May 2004 also advised the veteran that his 
service medical records had been sought, but that they could 
not be located.  He was asked to submit any such records in 
his possession.  In a May 2004 letter, the veteran was asked 
to submit updated authorization forms so that private medical 
records could be obtained.

The Board also observes that the veteran was advised, via a 
January 1994 Statement of the Case and Supplemental 
Statements of the Case in September 1995, December 2002, and 
September 2004 of the information and evidence necessary to 
substantiate his claims.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

Available pertinent treatment records have been obtained and 
the veteran has been afforded VA examinations.  Moreover, 
exhaustive efforts have been made to obtain additional 
service medical records, without success.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.



Service Connection for a Back Disorder

Factual Background

The veteran's entry physical examination for his first period 
of service, noted that he suffered from a "kyphosis, L".  
Although the RO made several attempts to obtain additional 
service medical records for that period of service, in 
September 1994, the National Personnel Records Center 
responded that there were no records found.

The veteran's service medical records for his second period 
of service show that he presented with back pain in August 
1985.  Thoracic facet syndrome was assessed.  In January 1986 
the veteran reported that he had been having back pain since 
he lifted a child around Christmas time.  Acute back strain 
and facet syndrome were noted.  Low back muscle spasm was 
diagnosed in March 1992.  On separation physical, the veteran 
reported a history of back pain, but denied current pain.  
Examination revealed a normal spine.  

The veteran submitted his claim of entitlement to service 
connection in August 1992.  A VA examination was apparently 
conducted in September 1992, but the dictation of the report 
could not be located.  X-rays taken in conjunction with that 
examination revealed no significant abnormality of the 
lumbosacral spine.  

On general medical examination in October 1992, there were no 
musculoskeletal abnormalities noted.  The veteran did not 
complain of back problems.

A VA orthopedic examination was carried out in July 1993.  
The veteran reported trouble with his back, relating it to 
lifting a heavy youngster while playing Santa.  He related 
that his back gave him some distress but that his symptoms 
required no medication.  He denied abnormal pain or 
sensations of either lower extremity.  The examiner noted 
that while the veteran had many complaints referable to major 
joints, physical examination had revealed little if any 
abnormality based on objective observation.

In an October 1995 statement the veteran related that a 
private physician had treated him for a back problem.  

A January 1997 physical therapy determination form from the 
veteran's insurance carrier does not indicate any back 
disorder.

A June 2003 letter from the Board instructed the veteran to 
submit information regarding treatment for his claimed back 
disorder.  The veteran subsequently completed authorizations 
for the release of information to VA, dated in June 2003.  

The veteran's case was remanded to the RO in October 2003 so 
that the identified records could be sought.  In a May 2004 
letter, the RO asked the veteran to sign updated forms so 
that the identified evidence could be obtained.  The veteran 
has not responded to that request.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection is not warranted for a back disorder.  
While the evidence shows that the veteran was seen for 
complaints of back pain in service, his spine was noted to be 
normal on discharge physical examination.  In addition, there 
is no post-service medical evidence showing that the veteran 
has been found to have a back disorder.  VA 
X-rays taken in September 1992 indicate that there were no 
abnormalities.  On VA examination in July 1993, a disorder of 
the spine was not diagnosed.  While the veteran has indicated 
that he has received treatment for his back from private 
sources, VA has been unable to seek evidence of that 
treatment because the veteran failed to respond to a May 2004 
request for updated authorizations.  In this regard, the 
Board notes that the appropriate form, VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, clearly indicates that the 
authorization automatically ends 180 days from the date the 
form is signed by the veteran.  Therefore, without 
appropriate authorization, records supporting the veteran's 
contention that he has a current back disorder cannot be 
obtained.

The Board has also considered the veteran's statements that 
he has a current back disorder.  While the veteran may 
sincerely believe that he has these claimed disorders and 
that they were incurred in service, as a lay person, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disorder. 

Initial Rating for Glaucoma

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  

Factual Background

The veteran's service medical records reveal that he had been 
a glaucoma suspect since 1986, when ocular hypertension was 
detected.  Medication was prescribed in 1990, and the veteran 
was followed closely by optometry.  On discharge examination, 
the veteran's corrected visual acuity was 20/20 bilaterally.

On VA examination in September 1992, the veteran's visual 
acuity was 20/20 bilaterally.  The impression was chronic 
open angle glaucoma.

Service connection was granted for glaucoma in September 
1993.  The RO noted that a 10 percent evaluation was 
warranted because the evidence did not indicate impairment of 
visual acuity or loss of visual field.  

An additional VA eye examination was carried out in November 
1996.  The veteran reported that a private physician followed 
him for his glaucoma, and that visual field testing had been 
conducted.  On examination, corrected visual acuity was 20/20 
bilaterally.  The assessment was chronic open angle glaucoma.  
The examiner noted that the visual field test result should 
be requested from the private physician.  

Results of the visual field testing by the private physician 
were received in June 1997.  A hand written notation 
indicates that the veteran's visual fields were full.

Upon VA visual examination in March 1999, the veteran's 
corrected visual acuity was 20/20 bilaterally.  Primary open 
angle glaucoma was assessed.  The examiner indicated that the 
veteran should either be scheduled for visual field testing 
or that results of private testing should be obtained.  In a 
November 1999 addendum, the examiner indicated that he had 
reviewed the results of visual field testing conducted in 
1996 and 1998, and that the veteran's visual fields were 
full.  He noted that the results were within normal limits.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Primary, noncongestive glaucoma is rated on the basis of 
impairment of visual acuity or loss of field of vision.  The 
minimum rating for glaucoma is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6013.

The basis for rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75 (2004).

Where central visual acuity in both eyes is 20/40, a 
noncompensable rating is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (2004).

As discussed above, the medical evidence of record reveals 
that the veteran's best corrected distant vision was 20/20 in 
each eye.  Therefore, an evaluation in excess of 10 percent 
is not warranted on the basis of impairment of visual acuity, 
as even bilateral vision impairment of 20/40 is considered 
not disabling to a compensable degree (zero percent).  
Moreover, the veteran retains full visual fields, as 
demonstrated by the evidence of record.  Thus, an evaluation 
in excess of 10 percent is also unavailable based on 
contraction of visual fields.  In sum, when all pertinent 
disability factors and all potentially applicable diagnostic 
codes are considered, the Board must conclude that the 
veteran's bilateral chronic open angle glaucoma does not more 
nearly approximate the criteria for a higher evaluation than 
those for the assigned evaluation of 10 percent.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119.  However, the Board has 
concluded that the veteran's glaucoma warrants no greater 
than a 10 percent rating for the entire course of this 
appeal.

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for glaucoma is denied.


REMAND

The Board notes that the VCAA and implementing regulations 
are also applicable to the veteran's claim of entitlement to 
service connection for a bilateral knee disorder.

The veteran's service medical records indicate that he 
complained of right knee pain in September 1984, following a 
fall.  The assessment was questionable chondromalacia 
patella.  

The veteran sought private treatment in November 1984, 
reportedly when he was on leave.  He complained of pain in 
his right knee secondary to a fall.  Range of motion was 
full, but grind test was positive.  The provider indicated 
that such indicated chondromalacia or arthritis.  X-rays 
indicated that the patellofemoral joint was flattened.  The 
assessment was significant chondromalacia.  The veteran was 
advised to follow up with an orthopedic surgeon.  Upon follow 
up in December 1984 crepitus was noted bilaterally.  

Although a VA examination in July 1993 revealed no knee 
disorder, a January 1997 physical therapy determination form 
from the veteran's insurance carrier indicates that he 
carried a diagnosis of a congenital knee deformity.  
Handwritten notes indicate chronic, symptomatic 
chondromalacia patellae, and indicate that the notes of an 
orthopedist were reviewed.  This evidence suggests that the 
veteran does in fact suffer from a bilateral knee disorder.  
Accordingly, an examination to determine the nature, extent 
and etiology of any such disorder should be conducted.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
him for any knee complaints since 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any currently present knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present knee disorder 
is etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


